Title: From George Washington to Colonel Stephen Moylan, 21 February 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 21st Feby 1780
          
          I wrote to you on the 15th instant requiring a Return of your Regiment agreeable to the form then inclosed. Should any of the Men belong to the State of Connecticut, you will be pleased to transmit a Return of them immediately to Govr Trumbull. You will, notwithstanding this, include them in the Regimental Return which you make to me. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        